464 So. 2d 1194 (1985)
CITIZENS of the STATE of Florida, Appellants,
v.
PUBLIC SERVICE COMMISSION, et al., Appellees.
Nos. 64,928, 65,200.
Supreme Court of Florida.
February 28, 1985.
Jack Shreve, Public Counsel and Stephen Fogel, Associate Public Counsel, Tallahassee, for appellants.
William S. Bilenky, General Counsel, and William H. Harrold and Robert Vandiver, Associate General Counsels, Tallahassee, for Florida Public Service Com'n.
Richard W. Neiser, Albert H. Stephens and James A. McGee, Office of General Counsel, St. Petersburg, for Florida Power Corp.
Charles A. Guyton of Steel, Hector & Davis, Tallahassee, for Florida Power & Light Co.
G. Edison Holland, Jr. and Ralph A. Peterson of Beggs & Lane, Pensacola, for Gulf Power Co.
Lee L. Willis and James D. Beasley of Ausley, McMullen, McGehee, Carothers & Proctor, Tallahassee, for Tampa Elec. Co.
OVERTON, Justice.
In this appeal, the Citizens of the State of Florida seek review of a Public Service Commission order relating to the treatment of profits made by utilities in economy energy sales. We have jurisdiction. Art. V, § 3(b)(2), Fla. Const. Economy energy sales occur when utilities purchase energy from other utilities that can generate the energy at lower cost. The commission's order revised the procedure and method for considering the profits obtained through these sales. According to the order, the purpose of the new procedure is to provide utilities with an incentive to maximize economy energy sales and thereby "provide a net benefit to the ratepayer." The citizens contend the incentive procedure is unnecessary and the evidence is insufficient to support the change adopted by the commission.
As we have repeatedly stated, we will not reweigh or reevaluate the evidence presented to the commission, but will examine the record only to determine whether the order complained of meets the essential requirements of law and whether the agency had available to it competent substantial evidence to support its findings. See Polk County v. Florida Public Service Commission, 460 So. 2d 370 (Fla. 1984); General Telephone Co. v. Carter, 115 So. 2d 554 (Fla. 1959). We find that the commission clearly had substantial competent evidence to support its order. Accordingly, the order of the commission is affirmed.
It is so ordered.
BOYD, C.J., and ADKINS, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.